     Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                                  CIVIL ACTION

VERSUS                                                                 NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                                SECTION M (5)
                                                                       Pertains to all cases


                                         ORDER & REASONS

       Before the Court is a motion by defendants Ruby Enterprises, LLC, Ruby Management,

Inc., Ruba, LLC, Ruba III, LLC, Ruby IV, LLC, Ruby V, LLC, Ruby VI, LLC, Ruby VII, LLC,

Ruby VIII, LLC, Ruby I.X., LLC, Ruby X, LLC, Ruby XI, LLC, Ruby XII, LLC, Ruby XIV, LLC,

Ruby XV, LLC, Nadia Esmail, and Mohammad Esmail (collectively “defendants”) for partial

summary judgment regarding server plaintiffs who did not work any overtime.1 Plaintiffs respond

in opposition,2 and defendants reply in further support of their motion.3 Having considered the

parties’ memoranda, the record, and the applicable law, the Court holds that, on the record before

it, there is no evidence that the server plaintiffs listed in the motion (other than Elvie Disotell,

Tarsha Coston, India Henderson, and Anna Spiers) worked any overtime at defendants’

restaurants.

I.     BACKGROUND

       These consolidated cases arise out of plaintiffs’ employment at defendants’ International

House of Pancakes restaurants as managers, hosts or hostesses, cooks, and servers.4 Plaintiffs

allege that defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,


       1
         R. Doc. 408.
       2
         R. Doc. 465.
       3
         R. Doc. 473.
       4
         R. Doc. 173; see also Civil Action No. 19-11419, R. Doc. 1.
          Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 2 of 9



by failing to pay the requisite minimum wage and overtime compensation.5                    The Court

conditionally certified two FLSA classes consisting of:

                   (1) All hourly workers working for the Defendants between June 13,
                   2015, and the present, to whom Defendants did not pay overtime
                   compensation for hours worked over forty (40) in a workweek,
                   including hostesses, managers and other hourly workers
                   (collectively referred to as the “Overtime FLSA Collective”); and

                   (2) All servers (waiters/waitresses) working for the Defendants
                   between June 13, 2015, and the present, who were not paid
                   $7.25/hour for hours worked under forty (40) in a workweek and/or
                   the minimum overtime rate of $10.88 for hours worked over forty
                   (40) in a workweek (the “Server FLSA Collective”).6

Putative class members were allowed a period of time to opt in to the classes. Due to tolling

agreements, this case encompasses FLSA claims arising from September 28, 2015, to the date of

trial.7

II.        PENDING MOTION

           Defendants move for partial summary judgment seeking the dismissal of the overtime

claims of the following opt-in server plaintiffs who defendants contend did not work any overtime

at defendants’ restaurants:8

 Cheryl Adams                 Shantel Adams                Tara Adams              Tatyana Adams
 Jabrielle Anderson           Timothy Anderson              Ciji Angelethy         Teresa Aras
 Lyndzee Artmont              Uloma Asugha                 Ariana Avery            Ameshia Bacon
 Malana Baker                 Melvin Banegas               Vermetia Batiste        Dominque Bell
 Tatiana Bonadona             Heidi Borras                 Krystal Bourque         Sabrina Boykins
 Vyvian Breaux                Taylor Brocato               Imari Burse             Heavon Butler
 Brittany Caldwell            Eola Carter                  Deshunda Christian      Delaceia Clifton
 Alicia Collins               Tarsha Coston                Rayon Craft             Nickolaus Crawford
 Macy Dallas                  Erin Dalton                  Kurtesdria Day          Irean Demuchast


           5
             R. Doc. 173 at 1-10; see also Civil Action No. 19-11419, R. Doc. 1.
           6
             R. Doc. 102 at 15-16.
           7
             R. Docs. 80 & 81.
           8
             R. Doc. 408.

                                                           2
     Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 3 of 9



 Elvie Disotell             Carrie Dixon                 Ka’Janea Dixon       Chelsie Dufrene
 Kanjanee Dunlap            Morgan Echols                Arrionnie Elmore     Robin Fassler
 Leggerd Gray               Keshonda Green               Candas Green         Tayesha Gutter
 LaTiffany Harris           Dachel Hawkins               Jennifer Hebert      Kimberly Heim
 India Henderson            Miyiesha Henserson           Brian Heyl, Jr.      Lavette Holmes
 Destiny Hudgins            April Huges                  Nije Jefferson       Robin Jefferson
 Brianna Johnson            Kiera Johnson                Morgan Johnson       Victoria Juhasz
 Kaila Kelly                Erana Kerry                  Claudia King         Mikia Kirton
 Kreller Kris               Mareya Krouwel               Whitney Kyles        Shanita Lawson
 Garen Lea                  Laquita Lee                  Natasha Lewis        Rita Lirette
 Hannah Lyell               Damone Lynch                 Brianeka Massey      Alijah Matthews
 Desharme McClure           Talisa Meeks                 Erwinyone Miller     Mionika Miller
 Alice Mitchell             Ayanna Overton               Jennifer Owen        Christian Perez
 Vera Perrilliat            Myal Pettigrew               Jennifer Pitre       Cierra Plaisance
 Falisha Polk               Jadon Polk                   Michelle Powell      Litita Powells
 Talor Rancifer             Raelinda Ranker              Leila Richard        Raquel Riveria
 Wylika Roberts             Conswla Rudd                 Hana Schiaro         Bailey Searcy
 Branley Sheita             Branley Showalter            Maurice Singelton    Emony Smith
 Selena Smith               Tanisha Smith                Patricio Somarriba   Anna Spiers
 Jerry Square, Jr.          Charles Squires              Rakira Stewart       Candace Taylor
 Stacey Thomas              Hailey Tiley                 Katrina Varisco      Vernada Vaughn
 Ronica Veals               Monica Wainwright            Rodteiffah Walter    Drew Webb
 Jennifer West              Nicholas West                Edward White         Chelsea Whittle
 Tomisha Wilford            Cleanelle Williams           Diamond Williams     Jennifer Williams
 Kara Williams              Marsha Williams              Perseus Williams     Courtney Wilson
 Keryanna Wilson            Johneka Woods                Dotson DeShannon

To compile this list, defendants reviewed their employee time records – Delaget b-50 Total Hours

Worked reports (“b-50 reports”) – and found there was no record in the b-50 reports of any

overtime worked by the listed employees.9 Defendants support their motion by submitting the

Bates-stamped b-50 reports for each of the listed employees (Exhibit B),10 and a chart summarizing



       9
           R. Doc. 408-1 at 1-2 & 6 (citing R. Docs. 408-5 and 408-6).
       10
           R. Doc. 408-6.

                                                         3
     Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 4 of 9



the information in those reports (Exhibit A).11 Defendants also submit a statement listing the

following material facts as uncontested:

       1) All plaintiffs listed on Exhibit A were employed by Defendants;

       2) All plaintiffs listed on Exhibit A have asserted either a claim for unpaid
          overtime, a claim for unpaid minimum wage, or both;

       3) Exhibit B contains all available time records (b-50 reports) for regular hours
          worked, overtime hours worked (if any), and cash tips earned (if any), on a daily
          basis, for each plaintiff listed on Exhibit A.12

Defendants seek dismissal of these server plaintiffs’ FLSA overtime claims, arguing that there is

no evidence that these server plaintiffs worked any overtime and thus are not owed any money.13

       In opposition, plaintiffs argue that defendants have not proved that the listed server

plaintiffs did not work any overtime because defendants did not consider the payroll records in

conjunction with the b-50 reports.14 Plaintiffs argue that managers and assistant managers did not

clock-in, so there would not be b-50 reports for these employees.15 Plaintiffs argue that Elvie

Disotell, who worked as a server and as an assistant manager, is owed $8,320.00 in overtime

compensation for time she worked as an assistant manager as reflected by her payroll records

(which is not captured by the b-50 reports).16 Plaintiffs further argue that this motion cannot be

granted as to Anna Spiers, India Henderson, or Tarsha Coston because these server plaintiffs filed

their own well-supported summary-judgment motion (R. Doc. 410), and defendants conceded

liability to them (R. Doc. 432). With the evidence as to just these four employees (as opposed to

all the other listed plaintiffs that are the subject of this motion), plaintiffs argue that defendants’




       11
          R. Doc. 408-5.
       12
          R. Doc. 408-4.
       13
          R. Doc. 408-1 at 1-3 & 5-6.
       14
          R. Doc. 465 at 8-14.
       15
          Id.
       16
          Id. at 12.

                                                  4
       Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 5 of 9



motion must be denied because defendants failed to present to the Court a complete and accurate

universe of all implicated server plaintiffs’ time and payroll records, which, according to plaintiffs,

casts doubt on the entirety of defendants’ analysis.17

         Plaintiffs also argue that defendants’ motion is procedurally inadequate because Exhibit A

is an unauthenticated spreadsheet that was drafted by defense counsel and is not supported by an

affidavit or declaration explaining how the document was created.18 Further, plaintiffs urge that

defendants’ statement of uncontested material facts is inadequate because it does not have a

paragraph specific to each of the affected server plaintiffs, but rather lumps them together in a

single sentence.19

III.     LAW & ANALYSIS

         A.       Summary Judgment Standard

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment



         17
              Id. at 14.
         18
              Id. at 5. In their motion, defendants refer to Exhibit A as an Excel spreadsheet. R. Doc. 408-1 at 1.
Plaintiffs complain that they never received an Excel spreadsheet, but rather Exhibit A, which is filed as R. Doc. 408-
5 in a .pdf format. R. Doc. 465 at 1 n.1. Defendants point out that the spreadsheet was created in Excel, but converted
to a .pdf format for electronic filing. R. Doc. 473 at 2. The Court is aware that its CM/ECF system requires documents
to be in .pdf format, and thus finds plaintiffs’ argument regarding the defendants’ supposed failure to produce an Excel
spreadsheet to be baseless.
           19
              R. Doc. 465 at 6-7.

                                                           5
     Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 6 of 9



and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Equal

Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a



                                                  6
      Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 7 of 9



form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

         B.       FLSA Overtime Claims

         The FLSA requires employers to pay covered employees overtime compensation of at least

one and one-half times the regular rate of pay for any hours worked in excess of forty in a

workweek. 29 U.S.C. § 207(a)(1). If an employer violates the FLSA’s overtime provisions, it is

liable to the employee for the amount of the employee’s unpaid overtime compensation, as well as

“an additional equal amount as liquidated damages.” Id. § 216(b). The Fifth Circuit has explained

the burden of proof in an FLSA overtime case as follows:

         “An employee bringing an action pursuant to the FLSA, based on unpaid overtime
         compensation, must first demonstrate that [he or] she has performed work for which
         [he or] she alleges [he or] she was not compensated.” [Harvill v. Westward
         Commc’ns, LLC, 433 F.3d 428, 441 (5th Cir. 2005)] (citing Anderson v. Mount
         Clemens Pottery Co., 328 U.S. 680, 687-88 (1946)).20 An employee has met [his
         or] her requisite burden of proof if [he or] she proves that [he or] she has performed
         work for which [he or] she was improperly compensated and if [he or] she produces
         sufficient evidence to show the amount and extent of that work as a matter of “just
         and reasonable inference.” Id. (citation omitted). “The burden shifts to the
         employer to come forward with evidence of the precise amount of work performed

         20
            Defendants quote Anderson’s explanation of the shifting burden of proof. R. Doc. 408-1 at 5-6. Plaintiffs
argue that this amounts to a concession by defendants “that their time and payroll records are inaccurate.” R. Doc.
465 at 3. While it is true that the employer’s payroll records in Anderson were deemed to be inaccurate, 328 U.S. at
688, defendants’ citation to Anderson’s explanation of the shifting burden of proof in an FLSA overtime case is hardly
tantamount to an admission that defendants’ records are inaccurate. Many courts, including the Fifth Circuit, cite
Anderson for this same proposition. See, e.g., Harvill, 433 F.3d at 441.

                                                          7
      Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 8 of 9



         or with evidence to negate the reasonableness of the inference to be drawn from the
         employee’s evidence.” Id. (citation omitted). “If the employer fails to produce such
         evidence, the court may then award damages to the employee even though the result
         may only be approximate.” Id. (citation omitted).

Ihegword v. Harris Cty. Hosp. Dist., 555 F. App’x 372, 374 (5th Cir. 2014) (original brackets and

parallel citation omitted).

         In this case, defendants, as movants, submitted competent summary-judgment evidence

(namely, the b-50 reports) showing that the server plaintiffs listed in defendants’ motion did not

work any overtime.21 The summary-judgment burden then shifted to plaintiffs, but they have not

pointed to any positive evidence showing that the server plaintiffs listed (other than Disotell,

Spiers, Henderson, and Coston) are owed money for uncompensated overtime. Only plaintiffs

Disotell, Spiers, Henderson, and Coston carried their summary-judgment burden of demonstrating

they performed work for which they were not compensated, or at least a contested issue of material

fact on this score. The other plaintiffs failed to rebut defendants’ evidence with any of their own,

whether in the form of payroll records showing they worked overtime, or in the form of affidavits

by the plaintiffs stating that they worked overtime or that the b-50 reports are otherwise inaccurate

as to them. This failure of proof is especially relevant in light of the Fifth Circuit’s explanation in

Ihegword of a plaintiff’s affirmative burden of proof on the merits of an FLSA overtime claim.

As a result, on the record before the Court, defendants’ motion for partial summary judgment

regarding server plaintiffs who did not work any overtime must be granted (except as to Disotell,

Spiers, Henderson, and Coston).


         21
              R. Doc. 408-6. Plaintiffs’ complaints about the defendants’ compliance with summary-judgment
procedure are without merit. The chart in Exhibit A (R. Doc. 408-5) is nothing more than a summary of the time
records constituting Exhibit B (R. Doc. 408-6), and it was essentially compiled as a demonstrative for the Court’s
convenience. It is not, as plaintiffs argue, unexplained, improper summary-judgment evidence upon which defendants
“exclusively” rely (R. Doc. 465 at 5). Instead, defendants rely upon the b-50 reports (Exhibit B). Moreover, plaintiffs
fail to identify even one error in (and thus the unreliability of) Exhibit A’s summary of the time records for the server
plaintiffs at issue. And defendants’ statement of uncontested facts (particularly, the third paragraph), when considered
together with the time records in Exhibit B, which it expressly references, satisfies the requisites of Local Rule 56.1.

                                                           8
      Case 2:18-cv-02052-BWA-MBN Document 492 Filed 08/31/20 Page 9 of 9



IV.      CONCLUSION

         Accordingly, for the reasons stated above,

         IT IS ORDERED that defendants’ motion for partial summary judgment regarding server

plaintiffs who did not work any overtime (R. Doc. 408) is GRANTED in part, and the overtime

claims of all plaintiffs listed in the motion, except those of Elvie Disotell,22 Anna Spiers, India

Henderson, and Tarsha Coston, are DISMISSED WITH PREJUDICE. The motion is DENIED as

to Disotell, Spiers, Henderson, and Coston.

         New Orleans, Louisiana, this 28th day of August, 2020.




                                                                _________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




         22
            Plaintiffs’ evidence as to Disotell is for time she worked as an assistant manager, not a server. As to all
other plaintiffs listed, this Order & Reasons is directed only to the lack of evidence that they worked overtime as
servers. This Order & Reasons does not affect any overtime claims the listed plaintiffs may have for work in a different
capacity.

                                                           9
